Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 02/11/2022 has been entered.
This Office Action is in response to the communication and claim amendment
filed on 02/11/2022.; Claims 1, 8, and 15 have been amended; Claims 5, 7, 12, 14, 18, and 20 have been cancelled; Claims 1, 8, and 15 are independent claims.  Claims 1-4, 6, 8-11, 13, 15-17, 19, and 21-26 have been examined and are pending. This Action is made Non-FINAL. 
Response to Arguments
Applicants’ arguments in the instant Amendment, filed on 02/11/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicants argue: Decenzo fails to teach identifying one or more network access points”(Applicant Remarks/Arguments, pages 9-11).
        The Examiner disagrees with the Applicants. The Examiner respectfully submits that Decenzo does disclose the aforementioned limitations as the following:
Decenzo discloses identifying one or more network access points connected to the one or more networks (Decenzo: abstract, par. 0050, The data or communication network of an embodiment includes any combination of wired and/or wireless channels …data network includes broadband network [i.e. network], one or more wireless links, and may include a wireless data network (e.g., WiFi, cellular network, etc.) [i.e. one or more network]. The network of an embodiment includes additional components (e.g., access points, routers, switches, DSL modems, etc.) interconnecting the server with the data network [i.e. network], but is not so limited; par. 0109, a network access point (e.g. wireless, wired, wireless/wired, etc.) to access a remote network and devices remote t the premises… and device to the premises, See also fig. 5, pars. 0070, 0073, 0108, 0141-0142). 
The abstract describes the drone surveillance includes autonomous navigation and/or remote or optional piloting around the premises. The drone includes a controller coupled to a plurality of sensors configured to collect drone data and security data at the premises. The figure 5 and the paragraph 0070, 0073, 0108, 0141-0142 further describes component and environment which related to claim limitations. For example, the paragraphs 0070, 0073 which further describes the component of a PAD system that includes cloud-based or server-based components ("server environment"), premises equipment (e.g., gateway, security system, network devices, CPE, etc.), and triggering events include for example, but are not limited to, at least one of a pre-specified time, an event detected by premises sensors and/or network devices (e.g., sensor event, door opens, motion, glass breaks, broadband connection fails, etc.). The paragraph 0108 discloses the PAD system includes the PAD operating in/around a premises environment (e,g, interior regions or areas of a premises such as a home or office, and exterior or outdoor regions adjacent a premises, such as a yard or adjacent property or structure, and coupled to a server or processing system operating in the cloud environment); and fig. 4 describe connected devices (i.e. using information from the bridge server and/or connected device server) which describe details in the paragraphs 0141-0142 to describe environment. It is clear that Decenzo does disclose the aforementioned limitation.
b.   Applicants argue:  Kotina fails to disclose triggers aside from a threat as a trigger; Kotina fails to route the drone based on the network reset (Applicant Remarks/Arguments, page 11).
       The Examiner disagrees with the Applicants. The Examiner respectfully submits that the combination of Decenzo does disclose the portion of the aforementioned as the following:
       Decenzo discloses one or more triggers (Decenzo: par. 0062, The drone of an embodiment includes a triggered alarm response for responding to abnormal or alarm situations detected in/around the premises…).
	Applicants’ arguments with respect to limitation “route the drone based on the network reset” has been fully considered but are moot in view of the new ground(s) of rejection.
Applicants argue: the references of record fail to disclose detecting one or more vulnerabilities of the one or more network access points via active probing (Applicant Remarks/Arguments, page 12).
       The Examiner disagrees with the Applicants. The Examiner respectfully submits that Decenzo does disclose the aforementioned limitations as the following:
       Decenzo discloses detecting one or more network vulnerabilities of the one or more network access points via active probing (Decenzo: par. 0055, The processing upon detection of an unacceptable level of feature differences, modifies the drone navigation pattern. … contact switch asserted on an intrusion detection system; Triggering events include for example, but are not limited to, at least one of a pre-specified time, an event detected by premises sensors and/or network devices (e.g., sensor event, door opens, motion, glass breaks, broadband connection fails [i.e. vulnerabilities], etc.), an event detected at on-board PAD sensors and/or network devices (e.g., sensor event, light, motion, sound, heat, etc.), external system data or alerts (e.g., weather alerts, off-premises alert at an adjacent premises, etc.), and the like; par. 0056, When the drone is in autonomous mode, the modified pattern can be accomplished by the gateway/server producing a new route taking into consideration results of analytics processing, and reprogramming the drone with the new route …The new route can be varied including causing the drone to hold station or position about that location providing continuous video surveillance  [i.e. active probing]; par. 0062, The drone of an embodiment includes a triggered alarm response for responding to abnormal or alarm situations detected in/around the premises; par. 0050, The network of an embodiment includes additional components (e.g., access points, routers, switches, DSL modems, etc.) interconnecting the server with the data network [i.e. network] …; par. 0109,,…  a network access point (e.g. wireless, wired, wireless/wired, etc.) to access a remote network and devices remote to the premises…). It is clear that Decenzo does disclose the aforementioned limitation.
Regarding to the amended limitations “wherein the route and a frequency of self-guiding the route are at least one of varied to reduce predictability and based on one or more triggers” and “connecting to one or more networks within the area of interest as the route is self-guided”, Decenzo does teach these amended limitations with details mapping at office action below.
Applicants’ arguments with respect to limitation “self-guiding via artificial intelligence a route within an are interest” has been fully considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Decenzo et al. (“Decenzo,” US 2017/0227965, published Aug. 10, 2017) in view of Hillier et al. (“Hillier,” US 2012/0320736, published Dec. 20, 2012), further in view of Enos (Enos,” US 2018/0150087, published May 31, 2018).

Regarding claim 1, Decenzo discloses a computer-implemented method for detecting and resolving network vulnerabilities using a drone, the method comprising:
self-guiding a route within an are interest, wherein the route and a frequency of self-guiding the route are at least one of varied to reduce predictability and based on one or more triggers  (Decenzo: par. 0056, When the drone is in autonomous mode [i.e. self-guiding], the modified pattern can be accomplished by the gateway/server producing a new route taking into consideration results of analytics processing, and reprogramming the drone with the new route …The new route can be varied, including causing the drone to hold station or position about that location providing continuous video surveillance  [i.e. active probing] or data collection back to the monitoring station or to follow a path determined by the analytics processing; par. 0062, The drone of an embodiment includes a triggered alarm response for responding to abnormal or alarm situations detected in/around the premises. …; See also par. 0053, 0094).
connecting to one or more networks within the area of interest as the route is self-guided (Decenzo: par. 0056, the drone is in autonomous mode [i.e. self-guiding]; Decenzo: abstract; par. 0050, The data or communication network of an embodiment includes any combination of wired and/or wireless channels …data network includes broadband network [i.e. network], one or more wireless links, and may include a wireless data network (e.g., WiFi, cellular network, etc.) [i.e. one or more network]. The network of an embodiment includes additional components (e.g., access points, routers, switches, DSL modems, etc.) interconnecting the server with the data network, but is not so limited; See also par. 0062);
identifying one or more network access points connected to the one or more networks (Decenzo: abstract, par. 0050, The data or communication network of an embodiment includes any combination of wired and/or wireless channels …data network includes broadband network [i.e. network], one or more wireless links, and may include a wireless data network (e.g., WiFi, cellular network, etc.) [i.e. one or more network]. The network of an embodiment includes additional components (e.g., access points, routers, switches, DSL modems, etc.) interconnecting the server with the data network [i.e. network], but is not so limited; par. 0109, a network access point (e.g. wireless, wired, wireless/wired, etc.) to access a remote network and devices remote t the premises… and device to the premises, See also fig. 5, pars. 0070, 0073, 0108, 0141-0142);
 detecting one or more network vulnerabilities of the one or more network access points via active probing (Decenzo: par. 0055, The processing upon detection of an unacceptable level of feature differences, modifies the drone navigation pattern. If intrusion is detected by the drone and/or other sensors within a facility, such as a window being opened or a glass break detector or contact switch being asserted on an intrusion detection system; Triggering events include for example, but are not limited to, at least one of a pre-specified time, an event detected by premises sensors and/or network devices (e.g., sensor event, door opens, motion, glass breaks, broadband connection fails, etc.), an event detected at on-board PAD sensors and/or network devices (e.g., sensor event, light, motion, sound, heat, etc.), external system data or alerts (e.g., weather alerts, off-premises alert at an adjacent premises, etc.; par. 0056, When the drone is in autonomous mode [i.e. self-guiding], the modified pattern can be accomplished by the gateway/server producing a new route taking into consideration results of analytics processing, and reprogramming the drone with the new route …The new route can be varied , including causing the drone to hold station or position about that location providing continuous video surveillance  [i.e. active probing].., and the like; See also fig. 5, pars. 70, 73, 0108, 0141-0142; triggering events include network devices);
 identifying a resolution to the one or more network vulnerabilities (Decenzo: par. 0062, The drone of an embodiment includes a triggered alarm response for responding to abnormal or alarm situations detected in/around the premises. On detecting or receiving any alarm or trouble that is initiated by an interconnected security system or as a result of drone sensors, the drone uses the route plan and crash avoidance to navigate to the waypoint closest to the reported point of protection that triggered the alarm or trouble to capture and transmit video images, sound, and/or environmental data. This data is stored and/or relayed to the command center and/or monitoring center); and
resolving, by the drone, the one or more network vulnerabilities based on the identified resolution (Decenzo: par. 0062, The drone of an embodiment includes a triggered alarm response for responding to abnormal or alarm situations detected in/around the premises. On detecting or receiving any alarm or trouble that is initiated by an interconnected security system or as a result of drone sensors, the drone uses the route plan and crash avoidance to navigate to the waypoint closest to the reported point of protection that triggered the alarm or trouble to capture and transmit video images, sound, and/or environmental data. This data is stored and/or relayed to the command center and/or monitoring center).
Decenzo discloses identifying one or more network access points connected to the one or more networks but does not explicitly disclose “one or more device characteristics of the one or more network access points via network mapping of border gateway protocol data.”
However, in an analogous art, Hillier discloses wherein one or more device characteristics of the one or more network access points via network mapping of border gateway protocol data (Hillier: fig. 1, network access point 112 communicates with Border Gateway 120; par. 0034, a mobile communication device 110 connects directly with the network access point 112 via a longer range wireless communication standard than is available via the IEEE 802.11 and Bluetooth standards. For example, the mobile communication devices connect to the network access point via one of the IEEE 802.16 standard and the 3GPP LTE standard; See also, pars. 0034-0036).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hillier with the method and system of Decenzo to include “one or more device characteristics of the one or more network access points via network mapping of border gateway protocol data.” One would have been motivated to use border gateway which can quickly be used to redirect mobile communication devices assigned to failed server to secondary telephony server, if one or more of telephony servers fails due to hardware failure and/or software failure, and is no longer able to receive and route data to mobile communications device as desired. Use of border gateway reduces need for extended functionality on mobile (Hillier: abstract, pars. 0024-0026).
Decenzo discloses self-guiding a route within an area interest but does not explicitly disclose via artificial intelligence self-guiding via artificial intelligence.
However, in an analogous art, Enos discloses self-guiding via artificial intelligence a route (Enos:  fig. 1, par. 0028; A tagging drone (TD) 106 can be manually operated by the CCS 102 (for example, either directly or relayed through one or more CCDs 104), in an automated manner [i.e. self-guiding] using software (for example, using machine learning, artificial intelligence, and the like), or a combination of the two; par. 0056

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Enos with the method and system of Decenzo and Hillier to include self-guiding via artificial intelligence a route. One would have been motivated to capture an unauthorized target in a safe and planned manner without unnecessary risk to the human resources as replaceable equipment is used to initially identify and mark unauthorized targets. The method enables permitting efficient and safe capture of unauthorized targets that cross a defined border (Enos: par. 0005).
Regarding claim 2, the combination of Decenzo, Hillier, and Enos discloses the method of claim 1. The combination of Decenzo and Enosfurther discloses comprising: 
(Decenzo: par. 0055, The drone of an embodiment includes a triggered alarm response for responding to abnormal or alarm situations detected in/around the premises. On detecting or receiving any alarm or trouble that is initiated by an interconnected security system or as a result of drone sensors, the drone uses the route plan and crash avoidance to navigate to the waypoint closest to the reported point of protection that triggered the alarm or trouble to capture and transmit video images, sound, and/or environmental data. This data is stored and/or relayed to the command center and/or monitoring center; Enos: par. 0003).
Regarding claim 8, claim 8 is directed to a computer program product for detecting and resolving network vulnerabilities using a drone associated with the method claimed in claim 1; claim 8 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 9, claim 9 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Regarding claim 15
Regarding claim 16, claim 16 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Decenzo et al. (“Decenzo,” US 2017/0227965, published Aug. 10, 2017) in view of Hillier et al. (“Hillier,” US 2012/0320736, published Dec. 20, 2012), further in view of Enos (Enos,” US 2018/0150087, published May 31, 2018), and Castro Duran et al. (“Castro,” US 2019/0172278, filed Jul. 1, 2016).
Regarding claim 3, the combination of Decenzo, Hillier, and Enos discloses the method of claim 2.  Decenzo and Hillier do not explicitly disclose receiving a transmitted resolution to the one or more vulnerabilities from the command center based on the transmitted information.
However, in an analogous art, Castro discloses wherein receiving a transmitted resolution to the one or more request for solution from the command center based on the transmitted information (Castro: par. 0045, the drone processor 305 may be programmed to transmit a request for a solution to the service center. The request may include the received diagnostics information. The drone processor 305 may receive a response from the service center that includes a proposed solution.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Castro with the method and system of Decenzo and Hillier, Enos to include receiving a transmitted resolution to the one or more vulnerabilities. One would have been motivated to a drone to  (Castro: par. 0007).
Regarding claim 10, claim 10 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Regarding claim 17, claim 17 is similar in scope to claim 3, and is therefore rejected under similar rationale.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable Decenzo et al. (“Decenzo,” US 2017/0227965, published Aug. 10, 2017) in view of Hillier et al. (“Hillier,” US 2012/0320736, published Dec. 20, 2012), further in view of Enos (Enos,” US 2018/0150087, published May 31, 2018), and Castro Duran et al. (“Castro,” US 2019/0172278, filed Jul. 1, 2016), and Gu et al.(“Gu,” US 2019/0315482, filed Apr. 16, 2018).
Regarding claim 4, the combination of Decenzo, Hillier, Enos, and Castro discloses the method of claim 3. Decenzo, Hillier, Enos, and Castro do not explicitly disclose storing the transmitted resolution to the one or more vulnerabilities.
However, in an analogous art, Gu discloses storing the transmitted resolution (Gu: par. 0023, Moreover, because the determination is performed remotely from the UAV, the UAV's computing device need not have the additional processing power and data stored locally at the UAV required to make such determinations);
 (Gu: abstract; pars. 0028, 0038).
Regarding claim 11, claim 11 is similar in scope to claim 4, and is therefore rejected under similar rationale.
Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Decenzo et al. (“Decenzo,” US 2017/0227965, published Aug. 10, 2017) in view of Hillier et al. (“Hillier,” US 2012/0320736, published Dec. 20, 2012), further in view of Enos (Enos,” US 2018/0150087, published May 31, 2018), and Flick (“Flick,” US 10,137,984, filed Aug. 12, 2016).
Regarding claim 6, the combination of Decenzo, Hillier, and Enos discloses the method of claim 1.  Decenzo, Hillier, and Enos do not explicitly disclose generating a model describing patterns of the identified one or more vulnerabilities; and modifying the route based on the model. 
However, in an analogous art, Flick disclose wherein generating a model describing patterns of the identified one or more vulnerabilities (Flick: Col. 23, lines 31-36; the machine learning programs may be trained by inputting sample data sets or certain data into the programs, such as drone, drone-mounted sensor, mobile device-mounted sensor, and/or home-mounted sensor data, smart home controller data, and other data discuss herein,,; Col. 23, line 59, Col. 24, line 6; Additionally, the machine learning programs may be trained with drone-mounted sensor data, home-mounted sensor data, mobile device sensor data, smart home controller data, and/or other sensor data to identify abnormal conditions (e.g., fires or water leaks); estimate damage to a property, property features, or personal articles; estimate repair or replacement costs for properties, property features, or personal articles; estimate insurance quotes for properties, property features, or personal articles; generate navigation maps; identify flight paths and obstacles within properties; determine corrective actions (de-energize circuits, control smart water valves, control smart fire extinguishers); determine recommendations; generate proposed insurance claims for insureds after an insurance-related event; and/or other actions discussed herein.); and 
modifying the route based on the model (Flick: Col. 23, lines 31-36; Col. 23, line 59, Col. 24, line 6; generate navigation maps; identify flight paths and obstacles within properties; determine corrective actions (de-energize circuits, control smart water valves, control smart fire extinguishers); determine recommendations; generate proposed insurance claims for insureds after an insurance-related event; and/or other actions discussed herein). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Flick with the method and system of Decenzo, Hillier, and Enos to include “generating a model  to provide users with means for using machine learning to generate model which is created based upon example inputs of  data in order to make valid and reliable prediction for novel inputs (Flick: Col. 23: lines 28-30).
Regarding claim 13, claim 13 is similar in scope to claim 6, and is therefore rejected under similar rationale.
Regarding claim 19, claim 19 is similar in scope to claim 6, and is therefore rejected under similar rationale.
Claims 21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Decenzo et al. (“Decenzo,” US 2017/0227965) in view of Hillier et al. (“Hillier,” US 2012/0320736), further in view of Enos (Enos,” US 2018/0150087), Boyter et al. (“Boyter,”2003/0212779), Simakov et al. (“Simakov,” US 2018/0107820), and Bokern et al. (“Von Bokern,” US 2014/0181891).
Regarding claim 21, the combination of Decenzo, Hillier, Enos teaches the method of claim 1, wherein the one or more vulnerabilities but does not explicitly disclose selected from a group comprising open ports, unsecured interfaces, unsecured APIs.
However, in an analogous art, Boyter discloses wherein selected from a group comprising open ports, unsecured interfaces, unsecured APIs (Boyter: par. 0060, determining all open ports, means for scanning each port of each active host for detecting security vulnerabilities, and means for notifying a user of all open ports and detected security vulnerabilities.  The system may further comprise a graphical user interface connected to a control database via a user interface gateway and a communications network for initiating a new scan job by entering a new set of address ranges by a user into a control database, and a daemon supervisor and a high priority port scanner daemon for executing an initial high priority port scan based on detecting an active host having an address within the new set of address ranges).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Boyter with the method and system of Decenzo, Hillier, and Enos, wherein t selected from a group comprising open ports, unsecured interfaces, unsecured APIs to provide users with means for detecting all designated hosts for changes in open ports and vulnerabilities effectively, and prevents access from unauthorized users (Boyter: abstract).
Decenzo Hillier, Enos, and Boyter do not explicitly disclose default administrative user credentials.
However, in an analogous art, Simakov discloses default administrative user credentials (Simakov : pars. 0082, 0085, A defender monitoring the admin user account activity may take remedial action, such as modifying the admin user account name, password, and/or group membership).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Simakov with the method and system of Decenzo, Hillier, Enos, and Boyter, wherein selected from a group comprising wherein default administrative user credentials to provides users with means for detecting a suspicious local activity using a remote admin interface protocol, so  (Simakov: par. 0044).
Decenzo, Hillier, Enos, Boyter, and Simakov do not explicitly disclose a group publicly accessible networks.
However, in an analogous art, Von Bokern discloses a group publicly accessible networks (Von Borkern: par. 0052, an internet connection of the enterprise network 433 can be exploited by a system device to introduce threats and vulnerabilities to the enterprise domain from web-based sources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Von Bokern with the method and system of Decenzo, Hillier, Enos, Boyter, and Simakov, wherein selected publicly accessible networks to provide uses with means for the security policy of the network is implemented on the computing device based on the attributes, thus implementing the security policy of the network on the computing device in an efficient manner (Von Bokern: abstract). 
Regarding claim 23, claim 23 is similar in scope to claim 21, and is therefore rejected under similar rationale.
Regarding claim 25, claim 25 is similar in scope to claim 21, and is therefore rejected under similar rationale.
Claims 22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Decenzo et al. (“Decenzo,” US 2017/0227965, published Aug. 10, 2017) in view of Hillier et al. (“Hillier,” US 2012/0320736, published Dec. 20, 2012), further in view of Enos (Enos,” US 2018/0150087, published May 31, 2018), and Kotinas et al. (“Kotinas, US 2018/0255084 filed Mar. 1, 2018), and Teague (“Teague, US 2018/0017973, published Jan. 18, 2018).
Regarding claim 22, the combination of Decenzo, Hillier, Enos, teaches the method of claim 1, wherein the one or more triggers but does not explicitly disclose selected from a group comprising an electronic device connecting to the network, a power outage of the network, resetting of the network, updating the network, and updating the drone.
However, in an analogous art, Kotinas discloses systems and methods for behavioral cluster-based network threat detection, wherein selected from a group comprising an electronic device connecting to the network, a power outage of the network, resetting of the network, and updating the network (Kotinas: fig. 2, client device 102a-n [i.e. electronic devices] are connected to network 204; par.  0106; For example, the network security monitor 120 can, responsive to detecting the threat, disable the network element, restart the network element, reset the network element, repair the network element, patch  or update the network element, or otherwise eliminate or remove the threat affecting the network element).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kotinas with the method and system of Decenzo, Hillier, and Enos wherein selected from a group (Kotinas: pars. 0004; 0114).
Kotinas does not explicitly disclose wherein selected from a group comprising updating the drone.
However, in an analogous art, Teague disclose updating the drone (Teague: par. 0061, the drone 300 may receive navigational control data or an update to navigational control data (e.g., route changes, control commands, radio link quality updates, and/or search maneuvers for radio link quality trigger events) from a server compiling and/or maintaining a database of such data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Teague with the method and system of Decenzo, Hillier, Enos, and Kotina wherein selected from a group comprising updating the drone to provide user with means for improving communication while enroute to the destination by using the quality communications route, rather than a shortest route. The drone can need to search for regions in which wireless communications can be reestablished or in which better radio link quality can be maintained when the drone is unable to perform wireless communications with a ground station (Teague: abstract, par. 0003).
Regarding claim 24, claim 24 is similar in scope to claim 22, and is therefore rejected under similar rationale.
Regarding claim 26, claim 26 is similar in scope to claim 22, and is therefore rejected under similar rationale.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 2439

February 19th, 2022


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439